H. N. Crenshaw et al. commenced their action against the McQueen Gin Company to recover debt on contract for drilling a water well for the defendant. The plaintiffs alleged that they agreed with the defendant in an oral contract to drill a water well for the gin company, for $1 per foot for the first 100 feet, and $1.50 per foot for additional footage. The plaintiffs alleged that they agreed to drill a straight hole to water, and continue to drill to such depth as they were directed to do by the defendant. The defendant alleged in its answer that the oral contract between the parties was that they would drill a well and procure an adequate supply of water to meet the needs of the gin company for the compensation stated by the plaintiffs. There was a sharp conflict between the evidence of the parties as to the terms of the contract. Each offered evidence in support of their contention in the trial of the cause. The jury returned its verdict for the plaintiffs. A judgment of the court based upon the verdict of a jury in a law action will not be reversed on appeal, if there is any competent evidence which reasonably tends to support the verdict of the jury. Young v. Eaton, 82 Okla. 166,198 P. 857.
There is sufficient competent evidence to support the verdict of the jury in favor of the plaintiff.
The judgment is affirmed.
By the Court: It is so ordered.